— Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered July 12, 2010. The judgment convicted defendant, upon a jury verdict, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]). Defendant failed to preserve for our review his contention that the evidence is legally insufficient to support the conviction because his motion to dismiss was not specifically directed at the ground advanced on appeal (see People v Gray, 86 NY2d 10, 19 [1995]; see also People v Hawkins, 11 NY3d 484, 492 [2008]). Viewing the evidence in light of the elements of the crime as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). We note in particular that the jury’s credibility determinations are entitled to great deference “ ‘because those who see and hear the witnesses can assess their credibility and reliability in a manner that is far superior to that of reviewing judges who must rely on the printed record’ ” (People v Ange, 37 AD3d 1143, 1144 [2007], lv denied 9 NY3d 839 [2007], quoting People v Lane, 7 NY3d 888, 890 [2006]).
Present — Centra, J.P., Peradotto, Lindley, DeJoseph and Scudder, JJ.